DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed January 10, 2022 will not be entered.  The amendments do appear to overcome the outstanding objection to Claim 18 and rejection of the claim under 35 U.S.C. 112(b).  However, they also raise a new issue with respect to the change in Claim 27 from an independent claim to a dependent claim which depends on Claim 16.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that secondary reference Williams et al. observed deleterious effects when a polyol premix including a halogenated olefin blowing agent and a typical amine catalysts is aged, citing Column 2, Lines 57 – 67 and Column 3, Lines 24 – 27 and 39 – 50 of the reference.  Applicant contrasts this to the instant 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  While it is noted that Williams et al. teaches the concept of minimizing the use of amine catalysts in its compositions, the outstanding Office action did not suggest it would have been obvious to incorporate the entire composition of Williams et al. into that of primary reference Balbo Block et al.  Rather, it was suggested it would have been obvious it would have been obvious to employ the amount of hydrofluoroolefin catalyst taught by Williams et al. in the composition of Balbo Block et al.  Both references are directed to rigid polyurethane foams prepared with hydrohaloolefin blowing agents but Balbo Block et al. is silent regarding the amount thereof.  A person of ordinary skill in the art would then have been motivated to look to Williams et al. regarding a suitable amount of hydrohaloolefin blowing agent to be included in a polyol composition for the preparation of a rigid polyurethane foam.  
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) 
For these reasons, the Office maintains the position that Williams et al. is suitably combined with Balbo Block et al., with both references teaching the concept of including hydrofluoroolefins and tertiary amine catalysts together in polyol compositions for rigid polyurethane foams.  The outstanding rejections under 35 U.S.C. 103 have consequently been maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764